Title: From Thomas Jefferson to Martha Jefferson Randolph, 25 November 1805
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My Dearest Martha 
                     
                     Washington Nov. 25. 05
                  
                  I was uneasy at not hearing from you by the last post, that is to say, by the one which arrived Tuesday morning last, the 19th. I thought it certain I should recieve information as to sending a carriage. I take for granted I shall have a letter tomorrow morning; but in the mean time this goes out this evening. we find more difficulty than I had expected in getting a carriage. it seems that all Congress being to come on this week, all the carriages are engaged for bringing them on. Joseph was out on this business yesterday & will be to-day. if we fail here he will go to Alexandria where doubtless we shall succeed: so that you may count on the exactitude of our movements to your wishes, if we get them in time. you must come short stages, as it will be better to lodge badly than endanger being in the night in your situation, and with so many in the carriage with you. mrs Madison sets off this day from Philadelphia, but will probably not be here till the latter end of the weak. my cordial respects to mr Randolph, kisses to yourself & the children.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. I hope you recieved my letter of the 7th with the remittance.
                  
               